Order entered December 6, 2017




                                                    In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-17-01143-CV

                                   IN RE ARTURO SOLIS, Relator

                         Original Proceeding from the 52nd District Court
                                      Coryell County, Texas1
                               Trial Court Cause No. C10-11-40751

                                                  ORDER
                             Before Justices Francis, Brown, and Whitehill

        Before the Court are relator’s October 17, 2017, October 23, 2017, and October 27, 2017

motions in which he seeks the following relief: (1) an order commanding prison officials to

return legal materials purportedly confiscated from relator’s cell on October 16, 2017; (2) an

order directing the Tenth District Court of Appeals to transfer all pleadings filed in cause number

10-17-00286-CV to this Court; (3) an order directing the trial court and court reporter to file in

this Court all post-judgment pleadings filed by relator in the trial court and the Clerk’s Record

and Reporter’s Record purportedly designated by relator; and (4) an order granting relator a 60-

day extension of time to file “a more adequate Motion for Rehearing, with Motion for En Banc

Reconsideration” and to “correct the record” before the motions for rehearing are decided.


1
  Although originally filed in the Tenth Court of Appeals and docketed as case number 10-17-00286-CR, this
original proceeding was transferred to this Court pursuant to Tex. Gov’t Code § 73.001 and due to recusals on the
Tenth Court of Appeals. See TEX. SUP. CT. ORDER, Misc. Docket No. 17–9127 (Sept. 28, 2017).
        This Court does not have writ jurisdiction over prison officials unless it is necessary to

enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a) (court of appeals may only issue

writ of mandamus against district and county judges or as necessary to enforce jurisdiction of

appellate court). We disposed of this proceeding before the alleged confiscation of relator’s

materials, and relator has not shown how the alleged confiscation jeopardizes our jurisdiction.

Accordingly, we DISMISS relator’s motions to the extent relator seeks an order directed to

prison officials.

        The Tenth Court of Appeals transferred all documents filed by relator in 10-17-00286-

CV to this Court. Accordingly, we DENY AS MOOT relator’s requests for an order directing

the Tenth Court of Appeals to transfer those documents to this Court.

        Finally, it is relator’s responsibility in a mandamus proceeding to provide this Court with

a sufficient mandamus record to establish his right to mandamus relief. Lizcano v. Chatham, 416
S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); TEX. R. APP. P. 52.3, 52.7.

Further, the rules governing deadlines for designating and filing a clerk’s record and reporter’s

record do not apply in original proceedings such as this proceeding. Compare TEX. R. APP. P.

25.2, 26.2, 34, 35.2, 35.3 with TEX. R. APP. P. 52.1, 52.3, 52.7. Accordingly, we DENY relator’s

requests for an order directing the trial court and court reporter to file documents in this

proceeding and DENY relator’s request for an extension of time to file a motion for rehearing

and motion for rehearing en banc.



                                                     /s/     ADA BROWN
                                                             JUSTICE